ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-000447-15 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted; and it is further
ORDERED that the appellant may electronically serve and file a supplemental brief on or before December 11, 2017, and respondent may serve and file a supplemental brief forty-five (45) days after the filing of appellant’s supplemental submission, or, if appellant declines to file such a submission, on or before January 25, 2018.